NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNYLEE PRESTON BURK,                         No. 18-35279

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00206-RRB

 v.
                                                MEMORANDUM*
PATRICK NELSON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Johnnylee Preston Burk appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging false arrest claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim. Barren v. Harrington, 152



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Burk’s action because Burk failed to

allege facts sufficient to show that his alleged harm was caused by the unlawful

arrest that occurred on January 28, 2015, or that officers lacked probable cause to

arrest him on January 29, 2015. See Lingo v. City of Salem, 832 F.3d 953, 960 (9th

Cir. 2016) (“[N]othing within the fruit-of-the-poisonous-tree doctrine suggests that

an officer must ignore facts that would give him probable cause to arrest a person

merely because those facts were procured through an unlawful search.”); Yousefian

v. City of Glendale, 779 F.3d 1010, 1014, n.1. (9th Cir. 2015) (the absence of

probable cause is an essential element of a § 1983 false arrest claim).

      AFFIRMED.




                                          2                                   18-35279